     WO

 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                              )   No. CV-18-03374-PHX-SPL
      Best Western International
 9    Incorporated,                             )
                                                )
10                                              )   ORDER
                       Plaintiff,               )
11    vs.                                       )
                                                )
12                                              )
      Twin City Lodging LLC, et al.,            )
13                                              )
                                                )
                       Defendants.              )
14
15
            Before the Court is Plaintiff Best Western International Incorporated’s (the
16
     “Plaintiff”)   Motion   to     Dismiss   Defendant/Counter-Claimant’s   First   Amended
17
     Counterclaim (Doc. 22) (the “Motion”). The Motion was fully briefed on February 11,
18
     2019. (Docs. 28, 30) The Court’s ruling is as follows.
19
      I.    Background
20
            On September 16, 2016, Defendant Twin City Lodging, LCC (the “Defendant”)
21
     purchased a Best Western Hotel in Mankato, Minnesota. (Doc. 16 at 11) On September
22
     29, 2016, the Defendant entered into a contract (the “Membership Agreement,” Doc. 1-2
23
     at 13−22) with the Plaintiff, giving the Defendant a license to operate the hotel under
24
     Plaintiff’s Best Western brand. (Doc. 16 at 10; Doc. 1-2 at 13−14, 20) The Membership
25
     Agreement required both parties to act in accordance with Best Western’s Bylaws &
26
     Articles (Doc. 1-2 at 24−51), Rules & Regulations (Doc. 1-2 at 53−91), and any other
27
     regulatory documents (collectively, the “Regulatory Documents”). (Doc. 16 at 2; Doc. 1-2
28
 1   at 13)
 2            The Defendant alleges a long history of the Plaintiff performing quality inspections
 3   of the Defendant’s hotel in order to assert violations of the Membership Agreement and
 4   the Regulatory Documents. (Doc. 16 at 12, 14–19) On one occasion, the Defendant alleges
 5   that Michelle Orion, the Best Western District Manager who oversaw the Defendant, called
 6   and emailed the Defendant in March 2017 to inform the Defendant that the Plaintiff was
 7   terminating the Membership Agreement. (Doc. 16 at 15) The Defendant alleges that Orion
 8   offered false reasons for the termination, changed the reasons for the termination, and did
 9   not offer a hearing to allow the Defendant to contest the termination, pursuant to the terms
10   of the Membership Agreement. (Doc. 16 at 15−18) However, the Plaintiff did not cancel
11   the Membership Agreement after these incidents. (Doc. 16 at 18)
12            In October 2017, the Plaintiff sent the Defendant a letter indicating that there was
13   an issue related to customer complaints and the Defendant’s “Customer Complaint Ratio”
14   as defined by the “Customer Care Policy”. (Doc. 16 at 19, 20; Doc. 1-2 at 99–100)
15   Pursuant to the Membership Agreement and the Regulatory Documents, the minimum
16   allowable Customer Complaint Ratio is .17. (Doc. 16 at 4) On February 9, 2018, the
17   Plaintiff sent the Defendant a letter stating that its customer complaint ratio for the previous
18   90 days was .44138, and, accordingly, that the Defendant’s hotel was being placed in
19   probationary status. (Doc. 1-3 at 2; Doc. 16 at 20) The letter also advised that if Defendant
20   did not come into compliance with the provision within 90 days, the Defendant’s hotel
21   would be placed in member-with-conditions review status, and the Membership
22   Agreement could be subject to cancellation. (Doc. 1-3 at 3; Doc. 16 at 20)
23            On June 14, 2018, the Plaintiff sent the Defendant another letter, notifying the
24   Defendant that the Plaintiff was considering cancelling its membership due to its non-
25   compliance with the Customer Complaint Ratio provision of the Regulatory Documents.
26   (Doc. 16 at 19; Doc. 1-3 at 13) The letter stated that the Defendant could request a hearing
27   to contest its probationary status, and the Defendant attended a hearing in front of Best
28   Western’s Board of Directors on July 25, 2018, to argue that its Customer Complaint Ratio


                                                    2
 1   was being misrepresented. (Doc. 1-3 at 13−14; Doc. 16 at 20−22) The Plaintiff notified
 2   the Defendant that the Membership Agreement was terminated on August 7, 2018. (Doc.
 3   16 at 22)
 4          On October 19, 2018, the Plaintiff filed its complaint against the Defendant, alleging
 5   causes of action for breach of contract, trademark infringement, false designation of origin,
 6   and unfair competition. (Doc. 1) On December 18, 2018, the Defendant filed its first
 7   amended answer and counterclaims for violations of the Minnesota Franchise Act
 8   (“MFA”), breach of the covenant of good faith and fair dealing, and breach of contract.
 9   (Doc. 16) On January 16, 2019, the Plaintiff filed the Motion seeking to dismiss the
10   Defendant’s counterclaims. (Doc. 22)
11   II.    Legal Standard
12          To survive a motion to dismiss, a complaint must contain “a short and plain
13   statement of the claim showing that the pleader is entitled to relief” such that the defendant
14   is given “fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl.
15   Corp. v. Twombly, 550 U.S. 554, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2); Conley v.
16   Gibson, 355 U.S. 41, 47 (1957)). The Court may dismiss a complaint for failure to state a
17   claim under Federal Rule 12(b)(6) for two reasons: (1) lack of a cognizable legal theory,
18   and (2) insufficient facts alleged under a cognizable legal theory. Balistreri v. Pacificia
19   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
20          In deciding a motion to dismiss, the Court must “accept as true all well-pleaded
21   allegations of material fact, and construe them in the light most favorable to the non-
22   moving party.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). In
23   comparison, “allegations that are merely conclusory, unwarranted deductions of fact, or
24   unreasonable inferences” are not entitled to the assumption of truth, and “are insufficient
25   to defeat a motion to dismiss for failure to state a claim.” Id.; In re Cutera Sec. Litig., 610
26   F.3d 1103, 1108 (9th Cir. 2010). A plaintiff need not prove the case on the pleadings to
27   survive a motion to dismiss. OSU Student All. v. Ray, 699 F.3d 1053, 1078 (9th Cir. 2012).
28

                                                    3
 1             A court ordinarily may not consider evidence outside the pleadings in ruling on a
 2   Rule 12(b)(6) motion to dismiss. Zemelka v. Trans Union LLC, 2019 WL 2327813, at 1
 3   (D. Ariz. May 31, 2019) (citing United States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003)).
 4   “A court may, however, consider materials—documents attached to the complaint,
 5   documents incorporated by reference in the complaint, or matters of judicial notice—
 6   without converting the motion to dismiss into a motion for summary judgment.” Id. A
 7   court should also consider documents referenced in the complaint. No. 84 Employer-
 8   Teamster Joint Council Pension Tr. Fund v. Am. W. Holding Corp., 320 F.3d 920, 925 fn.
 9   2 (9th Cir. 2003). Allegations in the complaint that contradict referenced documents need
10   not be accepted as true. Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th Cir. 2008).
11   Additionally, “[e]ven if a document is not attached to a complaint, it may be incorporated
12   by reference into a complaint if the plaintiff refers extensively to the document or the
13   document forms the basis of the plaintiff’s claim.” Lovelace v. Equifax Info. Servs. LLC,
14   2019 WL 2410800, at 1 (D. Ariz. June 7, 2019) (citing Ritchie, 342 F.3d at 908). A plaintiff
15   need “not explicitly allege the contents of that document in the complaint” for the court to
16   consider it, as long as the “plaintiff’s claim depends on the contents of [the] document, the
17   defendant attaches the document to its motion to dismiss, and the parties do not dispute the
18   authenticity of the document.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005).
19   “[T]he district court may treat such a document as part of the complaint, and thus may
20   assume that its contents are true for purposes of a motion to dismiss under Rule 12(b)(6).”
21   Ritchie, 342 F.3d at 908.
22   III.      Analysis
23          A. Count I – Violations of Minnesota Franchise Act
24             The Defendant alleges a counterclaim stating that the Plaintiff violated various
25   provisions of the MFA through (i) failing to register under the MFA; (ii) terminating the
26   Membership Agreement without providing the Defendant with the Plaintiff’s reasons for
27   termination 90 days in advance and without good cause, and (iii) discriminating against the
28   Defendant. (Doc. 16 at 25–27) Each issue will be addressed in turn.


                                                   4
 1          1. Applicability of the MFA
 2          The first issue before the Court is whether the Defendant’s counterclaim plausibly
 3   alleges that the Plaintiff is subject to the MFA. The Plaintiff argues that it is not bound by
 4   the terms of the MFA because it is “a nonprofit marketing cooperative,” not a franchise.
 5   (Doc. 22 at 6) The MFA applies to a franchise relationship “when a sale or offer to sell is
 6   made in [Minnesota], when an offer to purchase is made and accepted in [Minnesota], or
 7   when the franchise is to be located in [Minnesota].” Minn. Stat. § 80C.19. Under the MFA,
 8   a franchise is defined by three elements: “(1) A right granted to the franchisee to engage in
 9   business using the franchiser’s trade name or other commercial symbol, (2) a ‘community
10   of interest’ in the marketing of goods or services between the franchisee and franchiser,
11   and (3) a ‘franchise fee’ paid by the franchisee.” Martin Investors, Inc. v. Vander Bie, 269
12   N.W. 2d 868, 874 (Minn. 1978) (citing Minn. Stat. § 80C.01, subd. 4(a)). Where these
13   three elements are satisfied, a franchise relationship exists, regardless of the terminology
14   used by the parties. Upper Midwest Sales Co. v. Ecolab, Inc., 577 N.W. 2d 236, 241 (Minn.
15   Ct. App. 1998). A franchisor cannot avoid compliance with the provisions of the MFA
16   through a contractual choice-of-law provision. Minn. Stat. § 80C.21.
17          The Defendant’s counterclaim offers some conclusory statements reciting that
18   (i) the Membership Agreement granted the Defendant “the right to engage in a business
19   offering goods or services using Plaintiff’s trade name, trademark, service mark, logotype,
20   advertising and/or other commercial symbols and related characteristics”; (ii) the parties
21   “shared a common community of interest in marketing goods and services”; and (iii) the
22   Defendant “paid a franchise fee”. (Doc. 16 at 25) However, the Court finds that the
23   Defendant has pleaded facts sufficient to support these statements through incorporating
24   the facts admitted in its answer to the Plaintiff’s complaint. (Doc. 16 at 9) The Defendant
25   pleads facts sufficient to support that it entered into the Membership Agreement with the
26   Plaintiff and that the Membership Agreement permitted the Defendant to use the Plaintiff’s
27   trademarks and branding materials. (Doc. 16 at 2, 10) Additionally, the Membership
28   Agreement referenced in the counterclaim expressly granted the Defendant the right to use


                                                   5
 1   the “Best Western” name and other identifying marks in connection with its property. (Doc.
 2   1-2 at 14)
 3          The MFA does not define “community of interest”. Minn. Stat. Ann. § 80C.01.
 4   However, other courts have interpreted the phrase in the context of similar statutes in other
 5   states. For example, interpreting a New Jersey franchise statute, the U.S. Court of Appeals
 6   for the Third Circuit found that for a community of interest to exist, “(1) the [franchisee’s]
 7   investments must have been ‘substantially franchise-specific’, and (2) the [franchisee]
 8   must have been required to make these investments by the parties’ agreement or the nature
 9   of the business.” Cooper Distrib. Co. v. Amana Refrigeration, 63 F.3d 262, 269 (3rd Cir.
10   1995) (citations omitted); see also Ziegler Co. v. Rexnord, Inc., 407 N.W. 2d 873, 879
11   (Wisc. 1987) (holding a community of interest could be characterized by cooperation
12   between parties, coordination of activities, and shared goals); Neptune T.V. & Appliance
13   Serv., Inc. v. Litton Microwave Cooking Prods. Div., Litton Sys., Inc., 462 A.2d 595, 601
14   (N.J. Super. Ct. App. Div. 1983) (holding a community of interest did not exist where the
15   arrangement lacked a “symbiotic character” and “the consequent vulnerability of the
16   alleged franchisee to an unconscionable loss of his tangible and intangible equities”).
17          In this case, the Defendant’s pleading makes another conclusory statement
18   regarding this element. (Doc. 16 at 10, 25)         However, the Regulatory Documents
19   referenced in the counterclaim show a substantial number of investments were required in
20   order to maintain Best Western membership, in addition to cooperation and coordination
21   between the Plaintiff and members. (Doc. 1-2 at 13) Moreover, the Court finds that the
22   Plaintiff and the Defendant had a shared interest in operating a successful hotel under the
23   Best Western name. Accordingly, the Court finds that the Defendant has set forth sufficient
24   facts to plead that there was a community of interests between the parties.
25          Lastly, a franchise fee is “any fee or charge that a franchisee or subfranchisor is
26   required to pay or agrees to pay for the right to enter into a business or to continue a
27   business under a franchise agreement.” Minn. Stat. § 80C.01, subd. 9. The Defendant’s
28   pleading contains the conclusory statement that it paid a franchise fee. (Doc. 16 at 25) On


                                                   6
 1   its own, this statement is insufficient, but Best Western’s Bylaws require “Entrance Fees
 2   to be paid by Applicants” and “Annual Dues to be paid by Members eligible for continuing
 3   Memberships.” (Doc. 1-2 at 32) Considering the Defendant was a Best Western member
 4   for almost two years, the Court can reasonably infer that Defendant paid the entrance fee.
 5   Because the entrance fee was required in order to become a Best Western member and
 6   operate a hotel under the Best Western license, it meets the definition of a franchise fee,
 7   and the Court finds this element is plausibly met by Defendant’s pleading. Accordingly,
 8   the Court finds that the Defendant pleaded sufficient facts to plausibly allege that the
 9   Plaintiff is subject to the MFA.
10          2. Failure to Register Franchise
11          The Defendant claims that the Plaintiff has failed to register as a franchise under the
12   MFA. (Doc. 16 at 25) The MFA states, “No person may offer or sell any franchise in
13   [Minnesota] unless there is an effective registration statement on file.” Minn. Stat.
14   § 80C.02. The remedy for such failure is rescission or damages. Minn. Stat. § 80C.17.
15   There is no dispute that the Plaintiff did not file a registration statement under the
16   definition of the MFA prior to selling Defendant its franchise rights. (Doc. 22 at 6) Thus,
17   taking the facts in the light most favorable to the Defendant, the Court finds that the
18   Defendant properly pleaded a violation of the MFA based on failure to register.
19          3. Termination Without Requisite Notice or Good Cause
20          The Defendant next claims that the Plaintiff violated the MFA by unfairly
21   terminating its franchise. (Doc. 16 at 25–26) The MFA prohibits certain “unfair and
22   inequitable” practices including termination or cancellation of a franchise under certain
23   conditions. Minn. Stat. § 80C.14. A party generally may not terminate a franchise unless
24   (1) they provide “written notice setting forth all the reasons for the termination or
25   cancellation at least 90 days in advance of termination” and (2) the franchisee “fails to
26   correct the reasons stated for termination . . . within 60 days of receipt of the notice.”
27   Minn. Stat. § 80C.14, subd. 3(a). A franchise also may not be terminated without “good
28   cause,” which is defined as “failure by the franchisee to substantially comply with the


                                                   7
 1   material and reasonable franchise requirements imposed by the franchisor.” Minn. Stat. §
 2   80C.14, subd. 3(b). If any one of these conditions is not met, the termination is unfair
 3   under the MFA. See Modern Comput. Sys., Inc. v. Modern Banking Sys., Inc., 858 F.2d
 4   1339, 1344–45 (8th Cir. 1988).
 5          The Defendant’s counterclaim alleges that the Plaintiff terminated the Membership
 6   Agreement in August 2018 without proper notice under the MFA. (Doc. 16 at 22) After
 7   a series of threatened terminations beginning in March 2017, the Defendant received a
 8   letter terminating the Membership Agreement on August 7, 2018. (Doc. 16 at 22) The
 9   Defendant alleges that the Membership Agreement was terminated without the 30-day
10   notice required by the Regulatory Documents, thus violating the 90-day notice
11   requirement of the MFA. (Doc. 16 at 23) The Defendant also alleges that the Plaintiff’s
12   reasons for terminating the Membership Agreement were faulty and based on
13   misrepresented facts. (Doc. 16 at 18) The Defendant further alleges that a low Customer
14   Complaint Ratio is not a proper reason for termination of the Membership Agreement
15   under the contract’s terms. (Doc. 16 at 22–24) Accordingly, the Court finds that the
16   Defendant has set forth sufficient factual allegations to plausibly allege that that Plaintiff
17   terminated the Membership Agreement without proper notice and without good cause as
18   required under the MFA.
19          4. Discrimination
20          The Defendant’s final claim under the MFA is that the Plaintiff unlawfully
21   discriminated against the Defendant’s franchise.       Under Minn. R. 2860.4400(B), as
22   authorized by Minn. Stat. § 80C.17, subd. 1, it is “unfair and inequitable” to “discriminate
23   between franchisees in the charges offered or made for royalties, goods, services,
24   equipment, rentals, advertising, services, or in any business dealing.” Minn. R.
25   2860.4400(B). While there does not appear to be any case law interpreting this rule, the
26   U.S. Court of Appeals for the Seventh Circuit interpreted a similar provision under Indiana
27   law stating, “[P]roof of ‘discrimination’ requires a showing of arbitrary disparate treatment
28   among similarly situated individuals or entities.” Canada Dry Corp. v. Nehi Beverage Co.


                                                  8
 1   of Indianapolis, 723 F.2d 512, 521 (7th Cir. 1983). The Seventh Circuit’s interpretation in
 2   the franchise context is a similar standard to what the Minnesota courts have used to
 3   analyze equal protection cases under the state constitution. Northwestern Coll. v. Arden
 4   Hills, 281 N.W. 2d 865, 869 (Minn. 1979). If the Court were to use the Seventh Circuit’s
 5   standard, the Defendant would need to plead sufficient factual content to support the
 6   inference that it was arbitrarily treated differently than similarly situated franchisees.
 7          The Defendant fails to allege that it was arbitrarily treated differently from other
 8   franchisees. While the Defendant makes several detailed allegations about why the
 9   Plaintiff heavily scrutinized the Defendant’s franchise, at no point does the Defendant
10   allege facts demonstrating that it was being treated differently than any other comparable
11   franchise. Instead, the Defendant makes conclusory statements about its expectations
12   under the Regulatory Documents such as “[the Regulatory Documents] provided members
13   with the right to have impartial, standardized and nondiscriminatory inspection
14   procedures.” (Doc. 16 at 24) The Defendant further relies on the conclusory statement that
15   the Plaintiff discriminated against the Defendant by “treating [the Defendant] different
16   from other similarly situated franchisees including, but not limited to, the grounds utilized
17   by Plaintiff for terminating [the Defendant’s] franchise”. Without more, the Court finds
18   that the Defendant has failed to plausibly allege a claim for discrimination under the MFA,
19   and the Motion will be granted as to the discrimination claim under Count 1.
20      B. Count II – Breach of Implied Covenant of Good Faith and Fair Dealing
21          The threshold issue for the breach of contract and breach of good faith and fair
22   dealing claims is whether Arizona or Minnesota law applies. Both Arizona and Minnesota
23   generally enforce choice-of-law provisions agreed to in a contract. Cardon v. Cotton Lane
24   Holdings, 841 P.2d 198, 203 (Ariz. 1992); Milliken & Co. v. Eagle Packaging Co., 295
25   N.W. 2d 377, 380 (Minn. 1980). MFA § 80C.21 invalidates choice-of-law provisions when
26   they purport to waive compliance with the MFA, but the MFA does not impact choice-of-
27   law provisions as applied to common-law claims. Moxie Venture L.L.C. v. UPS Store, Inc.,
28   156 F. Supp. 3d 967, 971 (D. Minn. 2016). In this case, the Membership Agreement


                                                    9
 1   executed between the parties contains a clause stating that the Membership Agreement and
 2   Regulatory Documents “shall be governed and construed according to the laws of the State
 3   of Arizona.” (Doc. 1-2 at 18) Thus, the Court will apply Arizona law to the Defendant’s
 4   breach of contract and breach of good faith and fair dealing counterclaims.
 5          Under Arizona law, the covenant of good faith and fair dealing is implied in every
 6   contract, and the duty arises by virtue of a contractual relationship. Snyder v. HSBC Bank,
 7   USA, N.A., 873 F. Supp. 2d 1139, 1151–52 (D. Ariz. 2012) (quoting Silving v. Wells Fargo
 8   Bank, N.A., 800 F. Supp. 2d 1055, 1070 (D. Ariz. 2011)). The essence of that duty is that
 9   neither party will act to impair the right of the other to receive the benefits which flow from
10   their agreement or contractual relationship. Snyder, 873 F. Supp. 2d at 1152. To state a
11   claim for breach of the covenant of good faith and fair dealing, a complaint must first
12   demonstrate the existence of a contractual obligation. Cavan v. Maron, 182 F. Supp. 3d
13   954, 961 (D. Ariz. 2016). A party can breach the covenant of good faith and fair dealing
14   by exercising discretion under the contract in such a way as to deny the other party a
15   reasonably expected benefit of the bargain. Wells Fargo Bank v. Ariz. Laborers, 38 P.3d
16   12, 28 (Ariz. 2002). “[B]ecause a party may be injured when the other party to a contract
17   manipulates bargaining power to its own advantage, a party may nevertheless breach its
18   duty of good faith without actually breaching an express covenant in the contract.” Id. at
19   29. Thus, to survive the motion to dismiss, the Defendant’s counterclaim must contain
20   sufficient factual matter to plausibly show that the Plaintiff prevented the Defendant from
21   receiving the expected benefits of the Membership Agreement in bad faith.
22          The Defendant’s counterclaim specifically alleges that the Defendant entered into
23   the Membership Agreement with the Plaintiff. (Doc. 16 at 10) The counterclaim also
24   alleges that the Plaintiff breached the covenant of good faith by improperly using “quality
25   assurance inspections” to terminate the Membership Agreement. (Doc. 16 at 28) The
26   Defendant supports this claim by alleging that the Plaintiff (i) “scheduled the first
27   inspection within weeks of [the Defendant] beginning operations on November 1, 2016”
28   and (ii) violated the standard practice of scheduling inspections at least 180 days apart by


                                                   10
 1   scheduling another inspection on February 11, 2017. (Doc. 16 at 12) The Defendant also
 2   alleges that the Plaintiff conducted additional inspections in August 2017, November 2017,
 3   and February 2018, each of which was a motivating factor in the Plaintiff’s termination of
 4   the Membership Agreement. (Doc. 16 at 15) The Defendant alleges that it was harmed
 5   monetarily by each inspection, and the resulting hearings, as well as the termination of the
 6   Membership Agreement. (Doc. 16 at 15) Accordingly, the Court finds that the Defendant
 7   has alleged facts sufficient to state a claim for breach of the covenant of good faith and fair
 8   dealing against the Plaintiff.
 9         C. Count III – Breach of Contract
10            To maintain a claim for breach of contract, a plaintiff must demonstrate (1) the
11   existence of a contract, (2) breach of the contract, and (3) resulting damages. Cavan, 182
12   F. Supp. 3d at 960. As discussed, the Defendant’s counterclaim specifically alleges that
13   the Defendant entered into the Membership Agreement with the Plaintiff. (Doc. 16 at 10)
14   The Defendant makes a conclusory statement that the Plaintiff “repeatedly breached the
15   parties’ agreements”. (Doc. 16 at 28) However, the factual allegations set forth in the
16   counterclaim demonstrate that the Defendant alleges that the Plaintiff breached the
17   Membership Agreement through termination of the agreement on the basis of high
18   Customer Complaint Ratio. (Doc. 16 at 22–23) Specifically, the Defendant alleges that the
19   Membership Agreement defined the corrective action for a high Customer Complaint Ratio
20   as a fine, not termination of the Membership Agreement. (Doc. 16 at 22) The Defendant
21   also alleges that it suffered damages from the Plaintiff’s breach of the Membership
22   Agreement. (Doc. 16 at 28) Therefore, the Court finds that the Defendant has set forth
23   sufficient facts to establish a claim for breach of contract.
24   ///
25   ///
26   ///
27   ///
28   ///


                                                   11
 1          Accordingly,
 2          IT IS ORDERED that Plaintiff’s Motion to Dismiss Defendant/Counterclaimant’s
 3   First Amended Counterclaim (Doc. 22) is granted in part as to the discrimination claim
 4   in Count 1; and
 5          IT   IS    FURTHER        ORDERED         that   Plaintiff’s   Motion    to   Dismiss
 6   Defendant/Counterclaimant’s First Amended Counterclaim (Doc. 22) is denied in part as
 7   to the failure to register and unfair termination claims in Count 1, Count 2 and Count 3.
 8          Dated this 29th day of July, 2019.
 9
10
                                                      Honorable Steven P. Logan
11                                                    United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 12
